Citation Nr: 0818016	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-21 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from June 2001 to June 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The case is currently in the 
jurisdiction of the Little Rock, Arkansas RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A claimant is entitled to representation throughout all 
stages of their appeal.  38 C.F.R. § 20.600 (2007).  In this 
case, the veteran was represented by the Veterans of Foreign 
Wars of the United States (VFW) when the case was last 
reviewed by the North Little Rock VARO.  The case was 
forwarded from that VARO to the Board in February 2007.  In 
the normal course of events, VFW representatives at VA 
Central Office, in Washington, D.C., would make a 
presentation to the Board on behalf of the veteran.  That was 
not done in this case, because the veteran moved to Texas and 
changed his representative to the Texas Veterans Commission, 
in August 2007.  That organization has not had an opportunity 
to review the file or to make a presentation in the veteran's 
behalf.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should forward the case to 
the appropriate Texas VARO to afford 
the Texas Veterans Commission an 
opportunity to review the file and make 
a presentation on the veteran's behalf.  

2.  Thereafter, the RO should readjudicate 
this claim in light of any evidence or 
argument added to the record.  If service 
connection for a hearing loss remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



